Mr. Presiding Justice Eldredge delivered the opinion of the court. 2. Physicians and surgeons, § 22*—when evidence sufficient to sustain verdict for defendant in action for malpractice. A verdict for the defendant in an action against a surgeon for unsuccessfully grafting skin to the plaintiffs empty eyesocket for the purpose of permitting the use of an artificial eye, held sustained by the evidence, where twenty-four years before a similar operation proved unsuccessful, as did two other operations performed after that of the defendant. 3. Evidence, § 440*—sufficiency of objection to hypothetical question. Objections to hypothetical questions put to expert witnesses must specifically point out the grounds thereof. 4. Physicians and surgeons, § 23*—instruction as to shill of specialist. An instruction in an action against a specialist for malpractice, given at the request of the defendant, to the effect that he was held to the exercise of ordinary skill only, is not erroneous where a similar instruction was given at the request of the plaintiff. Scholfield, J., took no part in the consideration of this case.